Citation Nr: 9927704	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease 
claimed as due as herbicide exposure, for purposes of accrued 
benefits.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for right side paralysis claimed as due to 
treatment received in a VA medical facility in March 1996, 
for purposes of accrued benefits.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter-in-law


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1966.  He died in July 1997.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the March 1999 hearing, the appellant raised the issue 
of entitlement to service connection for a skin rash due to 
exposure to Agent Orange for purposes of accrued benefits and 
of entitlement to service connection for post-traumatic 
stress disorder for purposes of accrued benefits.  These 
matters are referred to the RO for the appropriate action.  

The Board notes that the issue addressed by the RO for 
accrued benefits purposes in the March 1998 rating decision 
and certified on appeal concerned non-Hodgkin's lymphoma, 
whereas the issue adjudicated in the veteran's claim was 
Hodgkin's disease.  The Board construes this discrepancy 
largely as clerical error.  In addition, as set forth below, 
the claim for either disorder fails.  Therefore, any error by 
the RO is deemed harmless.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence showing that the 
veteran was ever diagnosed as having Hodgkin's disease.  

3.  There is no competent medical evidence of record that 
establishes that the claim of additional disability resulting 
from VA treatment for purposes of accrued benefits is 
plausible.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for Hodgkin's disease, for accrued benefits 
purposes, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

2.  The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for right side paralysis claimed as due to 
treatment received in a VA medical facility in March 1996, 
for accrued benefits purposes, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1000 (1998).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).


Service Connection for Hodgkin's Disease

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including Hodgkin's disease).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the appellant's claim for 
service connection for Hodgkin's disease for purposes of 
accrued benefits is not well grounded.  The first requirement 
of a well grounded claim is a diagnosis of a disability.  
Epps, 126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  However, in this case, there is no 
competent medical evidence showing that the veteran was ever 
diagnosed as having Hodgkin's disease.  First mention of 
Hodgkin's disease is in the report of the February 1992 VA 
Agent Orange examination, during which the veteran reported 
that he had been treated for Hodgkin's lymphoma.  In the 
examination report, the examiner included Hodgkin's lymphoma 
in the list of diagnoses.  A history of Hodgkin's disease 
reappears several times in the veteran's later medical 
records.  

However, a thorough review of the claims folder fails to 
uncover any medical evidence to support the report of 
Hodgkin's disease or any other disease associated with 
herbicide exposure.  Although the RO repeatedly informed the 
veteran and his wife to submit the medical evidence showing 
the actual diagnosis of the disease, no such evidence was 
received.  In fact, during a VA examination in August 1995, 
the appellant, the veteran's wife and primary caregiver, was 
unable to relate how a diagnosis of Hodgkin's disease or non-
Hodgkin's lymphoma was made, when the situation occurred, or 
what kind of treatment the veteran received.  The mere fact 
that the veteran reported a history of Hodgkin's disease that 
was recorded by a VA examiner is insufficient to establish a 
well grounded claim.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board notes that the veteran was diagnosed and treated 
for pituitary adenoma in the 1980s.  However, there is no 
indication in the record that the diagnosis was ever in fact 
amended to Hodgkin's disease.  

Absent a diagnosis of Hodgkin's disease, neither the 
presumption of in-service incurrence for herbicide-related 
diseases nor the presumption of in-service incurrence for 
chronic disease is for application.  38 U.S.C.A. 
§§ 1112(a)(1), 1116; 38 C.F.R. § 3.307(a)(3) and (6).  
Moreover, when there is no diagnosis of the claimed disorder, 
there necessarily can be no competent medical evidence of a 
nexus between the disorder and service.  Epps, 126 F.3d at 
1468.  Neither the veteran nor the appellant had any medical 
training that would elevate an opinion as to whether the 
veteran had Hodgkin's disease or whether it was related to 
service to the status of competent medical evidence required 
for a well grounded claim.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   


Compensation Pursuant to 38 U.S.C.A. § 1151

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151.   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c).  In cases of medical care, proof of 
actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical or surgical treatment in particular, a 
before-and-after comparison is made of the condition the 
treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  Injury or aggravation that is merely the 
continuance or natural progression of the condition for which 
the treatment was authorized is not compensable additional 
disability.  38 C.F.R. § 3.358(b)(2).

However, the appellant bears the initial burden of submitting 
a well grounded claim when seeking entitlement to VA 
benefits.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 91; 
Gilbert, 1 Vet. App. at 55.  Again, a well grounded claim is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau, 9 Vet. 
App. at 393.     

In this case, the Board finds that the appellant's claim for 
right side paralysis as a result of a spinal tap administered 
in a VA facility is not well grounded.  VA medical records 
showed that the veteran was hospitalized in March 1996 
following two generalized seizures.  The records revealed 
that a lumbar puncture was performed.  However, a review of 
the record fails to reveal any competent medical evidence 
that establishes a link between the lumbar puncture and the 
claimed right side paralysis.  Lacking such medical evidence, 
the appellant's claim is not plausible.  Epps, 126 F.3d at 
1468.  In fact, the discharge summary appears to suggest a 
relationship between the right hemiplegia and a subarachnoid 
hemorrhage discovered during the hospitalization.  The 
appellant essentially conceded during the hearing that no 
medical professional had attributed the right-side paralysis 
to the lumbar puncture.  Lacking competent medical evidence 
of a relationship between the lumbar puncture and the right-
side paralysis, the claim is not well grounded.  Epps, 126 
F.3d at 1468.  As discussed above, the non-medical opinions 
of the appellant or her family members are insufficient to 
establish that the claim is plausible.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  


Summary

Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for Hodgkin's disease or a well grounded claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability resulting from VA treatment.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, No. 96-1517, slip op. at 3-4 (Ct. Vet. App. July 14, 
1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that the RO denied the appellant's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  However, the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).



ORDER

Entitlement to service connection for Hodgkin's disease, for 
accrued benefits purposes, is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right side paralysis claimed as due to treatment received 
in a VA medical facility in March 1996, for accrued benefits 
purposes, is denied.   
 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

